Citation Nr: 0634790	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-42 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  He died in January 2003.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a review of the claims file reflects 
that the appellant has raised a claim of entitlement to death 
pension benefits.  As this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
established for anxiety state psychoneurosis, right and left 
foot traumatic arthritis, right and left foot residuals of 
frozen feet, right and left hand osteoarthritis due to cold 
injury, post-operative hemorrhoids, and bilateral frozen feet 
with residual numbness, and was in receipt of a total 
disability rating, effective June 24, 2002.

2.  The veteran died in January 2003 from chronic obstructive 
pulmonary disorder (COPD).

3.  At the time of his death, the veteran did not have 
pending any claim for VA benefits.

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).

3.  There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.1000(c) (2006).

4.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2307, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.1600(a) (2006).

5.  The criteria for entitlement to nonservice-connected 
burial benefits have been met.  38 U.S.C.A. §§ 2302, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.1600(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of March 2003 and January 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate these claims and of her and VA's respective 
duties for obtaining evidence, as well as requested that she 
submit any evidence in her possession pertaining to the 
claims.  The Board observes that the aforementioned letters 
did not provide the appellant with notice of the type of 
evidence necessary to establish an effective date for the 
issues on appeal.  However, despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims (save for the burial benefits 
claim), any questions as to the appropriate effective date to 
be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the appellant's statements in 
support of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.


The Merits of the Claims

A.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  In order to establish 
service connection for cause of the veteran's death, the 
evidence must show that the disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  In this 
case, it is not disputed that the veteran was service-
connected for numerous disabilities including:  anxiety state 
psychoneurosis, right and left foot traumatic arthritis, 
right and left foot residuals of frozen feet, right and left 
hand osteoarthritis due to cold injury, post-operative 
hemorrhoids, and bilateral frozen feet with residual 
numbness.  However, the evidence of record fails to establish 
that any of the veteran's service-connected disabilities 
caused or substantially or materially contributed to the 
cause of his death.  

In this regard, the veteran's January 2003 death certificate 
indicates that the immediate cause of his death was chronic 
obstructive pulmonary disease.  Prior to his death, the 
record demonstrates that the veteran was first diagnosed with 
COPD in 2002.  However, there is no competent clinical 
opinion of record that establishes that the veteran's death 
from COPD was in any way related to any of the veteran's 
service-connected disabilities.  Therefore, in the absence of 
any competent evidence to the contrary, the Board must 
conclude that none of the veteran's service-connected 
disabilities caused or substantially or materially 
contributed to the veteran's death from COPD.

Moreover, the appellant does not contend, and the record does 
not demonstrate that the veteran's death from COPD was 
related to any incident of the veteran's service.  In this 
regard, the veteran's service medical records are silent for 
complaints of, or treatment for, COPD.  The Board observes 
that in October 1943, the veteran was diagnosed with acute 
nasopharyngitis.  However, there is no evidence that such one 
time in-service treatment for nasopharyngitis resulted in the 
veteran's COPD in 2002.  In the absence of demonstration of 
continuity of symptomatology, the first demonstration by the 
record of COPD in 2002 is too remote from the service to be 
reasonably related to service.  Additionally, there is no 
competent clinical evidence of record that links the 
veteran's in-service nasopharyngitis to his fatal post-
service COPD.  Therefore, in the absence of any evidence to 
the contrary, the Board must conclude that the veteran's 
death from COPD was not etiologically related to any incident 
of the veteran's service.

In conclusion, although the appellant asserts that the 
veteran's service-connected disabilities contributed to the 
veteran's death, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The negative evidence of record is of greater probative value 
than the appellant's statements in support of her claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's service-
connected disabilities either caused or contributed 
substantially or materially to his death from COPD.  
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2006), but it does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.

B.  Dependency and Indemnity Compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation. 
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

The appellant seeks VA Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  The record here indicates 
that the veteran was discharged from service in November 
1945.  At the time of his death from COPD in January 2003, 
the veteran was in receipt of a total (100 percent) rating 
for compensation purposes due to his service-connected 
disabilities.  The effective date of such TDIU award was June 
24, 2002.  The Board observes that the period of time between 
the effective date of the award of TDIU in 2002 and the 
veteran's death in 2003 is less than 10 years.  

Therefore, based on the above, it is clear that the  veteran 
was not rated as totally disabling for service-connected 
disability for 10 years prior to his death, or continuously 
since discharge from service, and for at least 5 years 
immediately preceding death.  As such, the Board finds that 
the criteria set forth under 38 U.S.C.A. § 1318 and 38 C.F.R. 
§ 3.22 have not been satisfied. 

C.  Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 
F.3d 1296 (Fed Cir. 1998), the United States Court of Appeals 
for the Federal Circuit held that the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision 
in order for a surviving spouse to be entitled to accrued 
benefits. Applications for accrued benefits must be filed 
within one year after the date of death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, review of the record reveals that the 
veteran did not have a claim for VA benefits pending prior to 
his death.  The veteran submitted a claim for entitlement to 
a total disability rating based on individual unemployability 
(TDIU) in June 2002.  In an August 2002 rating decision, the 
RO granted service connection for osteoarthritis of the left 
and right hand and assigned a 20 percent evaluation, 
respectively.  The RO also denied increased evaluations for 
numerous disabilities, including traumatic arthritis of the 
right and left foot, a pyschiatric disability, right and left 
foot residuals of frozen feet, and post-operative 
hemorrhoids.  The veteran was informed of the RO's decision 
in September 2002 and did not appeal the decision which 
became final.  The record does not contain any communication 
from the veteran between September 2002 and his death in 
January 2003 which could be construed as a claim for any type 
of VA benefits.  Therefore, as the evidence of record 
demonstrates that the veteran was not receiving periodic VA 
benefits when he died and did not have a pending claim with 
VA when he died, the appellant has not met the threshold 
legal criteria for establishing entitlement to accrued 
benefits. The appeal must be denied because of the absence of 
legal merit.  The Board has carefully reviewed the entire 
record in this case.  However, this is a case in which the 
law is dispositive, and the appeal must therefore be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).





4.  Burial Benefits

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died due to a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2006).

If the veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death. 38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2006).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3) (2006).

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by VA. For burial allowance 
purposes, the term "hospitalized by VA" means admission to a 
VA facility (as described in 38 U.S.C. 1701(3)) for hospital, 
nursing home, or domiciliary care under the authority of 38 
U.S.C. 1710 or 1711(a); admission (transfer) to a non-VA 
facility (as described in 38 U.S.C. 1701(4)) for hospital 
care under the authority of 38 U.S.C. 1703; admission 
(transfer) to a nursing home under the authority of 38 U.S.C. 
1720 for nursing home care at the expense of the United 
States; or admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under the authority of 38 U.S.C. 1741. 38 U.S.C.A. § 
2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) (2006).

In this case, as discussed above, the veteran's death from 
COPD was not the result of a service-connected disability.  
Thus, burial benefits are not warranted under the provisions 
of 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) 
(2006).

However, as also previously discussed, the record reflects 
that the veteran was in receipt of compensation at the time 
of his death for his numerous service-connected disabilities.  
Therefore, the Board finds that the appellant is entitled 
burial benefits under the provisions of 38 U.S.C.A. § 2302 
(West 2002); 38 C.F.R. § 3.1600(b)(1) (2006).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.

Entitlement to service-connected burial benefits is denied.

Entitlement to non-service-connected burial benefits is 
granted.



____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


